Fletcher, Presiding Justice.
The city fired Maggie Byrd from her job with the Atlanta Police Department for violating work rules. The Atlanta Civil Service Board modified the dismissal to a 30-day suspension, but failed to award *801back pay. Byrd did not appeal that decision. She filed this mandamus action seeking an order directing the city attorney to approve her back pay.
Decided June 17, 1996 —
Reconsideration denied July 12, 1996.
Robert A. Maxwell, for appellant.
June D. Green, Clifford E. Hardwick IV, Rolesia D. Butler, for appellees.
The writ of mandamus is an extraordinary remedy that is available only when the petitioner has a clear legal right to the relief sought and there is no other adequate legal remedy.1 In granting the city’s motion to dismiss, the trial court ruled that Byrd could have challenged the civil service board’s omission of back pay by appealing its decision to the superior court by writ of certiorari. Because we agree that Byrd had an adequate legal remedy that she failed to exercise, we affirm.

Judgment affirmed.


All the Justices concur.


 Thompson v. Paulk, 265 Ga. 479 (457 SE2d 665) (1995).